Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-00303-PAB-SKC

  DELMART E.J.M. VREELAND, II,

         Plaintiff,

  v.

  ROBERT CHARLES HUSS,

         Defendant.


                                               ORDER


         This matter is before the Court on plaintiff’s Objection to Magistrate Order Doc.

  73 [Docket No. 82] and Motion . . . to Overrule Magistrate Order ECF 118 and to

  Reassign the Case to a Different Magistrate [Docket No. 121]. The Court has

  jurisdiction pursuant to 28 U.S.C. § 1331.

  I.   BACKGROUND

         On February 7, 2018, plaintiff, a prisoner in the custody of the Colorado

  Department of Corrections, filed this lawsuit against defendant Robert Charles Huss

  (“Huss”), an attorney in the Colorado Attorney General’s Office. Docket No. 1. 1

  Plaintiff filed a first amended complaint. Docket No. 12-1. The magistrate judge

  recommended that all claims in the first amended complaint be dismissed without



         1
          Because plaintiff is pro se, the Court reviews his filings liberally without acting
  as his advocate. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Hall v. Bellmon, 935
  F.2d 1106, 1110 n.3 (10th Cir. 1991).
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 2 of 8




  prejudice save for a First Amendment retaliation claim against Huss, Docket No. 27, a

  recommendation which the Court adopted. Docket No. 31.

         After Huss filed a motion to dismiss the remaining claim against him, Docket No.

  36, plaintiff filed a motion for leave to amend his complaint. Docket No. 53. On

  September 24, 2019, the Court entered an order granting in part and denying in part

  plaintiff’s motion to amend. Docket No. 71. In the order, the Court found that the

  claims in the proposed second amended complaint would be futile except for the First

  Amendment retaliation claim against Huss. Id. The Court ordered plaintiff “to file a

  new version of the [proposed second] [a]mended [c]omplaint [Docket No. 53-1],

  omitting the claims excluded by this order and not including additional material

  regarding the claim for First Amendment retaliation against defendant Robert Huss.”

  Id. at 18-19. Plaintiff did not file an amended complaint. Instead, he filed a motion to

  alter or amend the Court’s dismissal order to allow him to proceed with various claims

  the Court dismissed. Docket No. 79. Magistrate Judge S. Kato Crews subsequently

  ordered plaintiff to file an amended complaint that complied with Docket No. 79 by May

  26, 2020. Docket No. 113. Plaintiff did not file an amended complaint by the deadline.

  On June 5, 2020, “[i]n the interest of efficiency,” Magistrate Judge Crews ordered

  plaintiff’s proposed second amended complaint, Docket No. 53-1, accepted as the

  operative complaint as amended by Docket No. 71. Docket No. 118. On June 15,

  2020, plaintiff filed a motion asking the Court to overrule this order, which the Court

  construes as an objection. Docket No. 121. On June 24, 2020, Magistrate Judge




                                               2
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 3 of 8




  Crews denied plaintiff’s motion to alter or amend the Court’s dismissal order. Docket

  No. 126.

         Meanwhile, on September 18, 2019, plaintiff filed a motion to reassign this case

  (and others to which plaintiff is a party) to different judicial officers. Docket No. 69. As

  relevant here, plaintiff alleges that an attorney in the Colorado Attorney General’s

  Office (“CDOC counsel”) “admitted to illegal, ex parte communication” with Magistrate

  Judge Crews in connection with another one of plaintiff’s cases before this Court, 17-

  cv-01580-PAB-SKC. Id. at 2-3. On October 2, 2019, Magistrate Judge Crews denied

  the motion. Docket No. 73. In the order, Magistrate Judge Crews explained that,

  because plaintiff was represented by counsel in that case, CDOC counsel contacted

  Magistrate Judge Crews’ chambers related to a discovery dispute – in accordance with

  his practice standards – and spoke to one of Magistrate Judge Crews’ law clerks. Id. at

  4; see SKC Civ. Prac. Standards § E.3.c. At no point were the substance or merits of

  the discovery dispute discussed during the call. Id. Magistrate Judge Crews

  concluded that there was “no basis for recusal” under these circumstances. Id. at 6.

  On October 21, 2019, plaintiff filed an objection. Docket No. 82.

  II.   OBJECTIONS

         When reviewing magistrate judge orders on non-dispositive matters, “[t]he

  district judge in the case must consider timely objections and modify or set aside any

  part of the order that is clearly erroneous or is contrary to law.” Fed R. Civ. P. 72(a).

  “The clearly erroneous standard [for reviewing a decision of a magistrate judge]

  requires that the reviewing court affirm unless it on the entire evidence is left with the


                                               3
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 4 of 8




  definite and firm conviction that a mistake has been committed.” Fish v. Kobach, 267 F.

  Supp. 3d 1297, 1301 (D. Kan. 2017).

         A.   Motion to Reassign

         In Docket No. 69, plaintiff moved for “immediate reassignment” of this case to

  different judicial officers, without citation to any underlying authority.2 The magistrate

  judge construed the motion as a motion to recuse pursuant to 28 U.S.C. § 455(b)(1).

  Docket No. 73 at 6. The test in such a motion is whether “a reasonable person,

  knowing all the relevant facts, would harbor doubts about the judge’s impartiality.”

  Glass v. Pfeffer, 849 F.2d 1261, 1268 (10th Cir. 1988). Magistrate Judge Crews

  carefully laid out the relevant facts in this case and concluded that no reasonable

  person would harbor doubts about his impartiality. See Docket No. 73 at 3-6.

         Plaintiff objects to the order, arguing that any phone call placed by one party’s

  counsel to a judge’s chambers is an ex parte communication that requires a judicial

  officer’s recusal. Docket No. 82 at 3-4. This objection fails. First, plaintiff provides no

  evidence that the phone call placed by CDOC counsel occurred as he describes.

  Plaintiff says that his counsel told him that defense counsel told him that he spoke

  directly with Magistrate Judge Crews. In a motion for recusal pursuant to 28 U.S.C.

  § 455, a court is not required to accept a party’s factual allegations as true, and the

  Court will not do so where plaintiff’s allegations consist of hearsay piled upon hearsay.



         2
          The Court has rejected plaintiff’s previous motion to recuse the Court from this
  case. See Docket No. 105. To the extent that this motion could be construed as
  another attempt to recuse the Court from this case, the motion is denied for the same
  reasons stated in Docket No. 105.

                                               4
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 5 of 8




  Plaintiff’s objection invites the Court to speculate as to what may have been discussed

  on the call. See, e.g., Docket No. 82 at 4. Such an argument does not entitle plaintiff

  to relief. See Kaufman v. Am. Family Mut. Ins. Co., 601 F.3d 1088, 1095 (10th Cir.

  2010) (“Mere speculation” that a judge was affected by an ex parte contact “does not

  warrant relief or further investigation.”). Second, plaintiff identifies no statute, local

  rule, or practice standard that states that a call placed to a judicial officer’s chambers –

  not to the judicial officer – is per se an ex parte communication. See D.C.COLO.LCivR

  77.2 (“[A]n attorney in a proceeding shall not communicate directly about the

  proceeding in any manner with a judicial officer assigned to the proceeding.”).3 It is far

  from uncommon for parties to contact chambers and speak with a judicial assistant or a

  law clerk, and such communications are not prohibited unless “the court's impartiality

  may be compromised by the communication itself.” See Kaufman, 601 F.3d at 1095.

  There is no indication that the phone call affected Magistrate Judge Crews’ impartiality

  in presiding over the Tiona matter or this matter. Accordingly, the Court concludes that

  the magistrate judge’s order was not clearly erroneous or contrary to law, and overrules

  plaintiff’s objection.




         3
          Plaintiff points out, correctly, that Magistrate Judge Crews’ Practice Standards
  require counsel to call his chambers jointly in the event of a discovery dispute, and it is
  undisputed that CDOC counsel did not call with plaintiff’s counsel. See SKC Civ. Prac.
  Standards § E.3.c; Docket No. 73 at 4. However, the Court does not fault CDOC
  counsel for calling the magistrate judge’s chambers for guidance here, given that
  CDOC counsel had been unable to reach plaintiff’s counsel despite “several attempts”
  to do so. Docket No. 73 at 4.

                                                 5
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 6 of 8




         B.   Accepting the Operative Complaint

         Plaintiff next objects to Magistrate Judge Crews’ order accepting Docket No. 53-

  1 as amended by Docket No. 71 as the operative complaint in this matter. See Docket

  No. 118. Plaintiff contends that the magistrate judge “lacks authority” to issue this

  order and that it is “overruling and/or refusing to comply with” this Court’s orders.

  Docket No. 121 at 4, 6.

         The core issue here is plaintiff’s misunderstanding of Docket No. 71, the Court’s

  order on plaintiff’s motion to amend the complaint. See Docket No. 121 at 2 (plaintiff’s

  admission that he “truly did not understand the order”). In that order, the Court allowed

  plaintiff to proceed with the retaliation claim against Huss outlined in the proposed

  second amended complaint, but concluded that all other claims were futile. See Docket

  No. 71. Accordingly, the Court granted in part plaintiff’s motion to amend. See id. at

  18. But see Docket No. 121 at 7 (plaintiff’s contention that Docket No. 71 wholly

  “rejected” the proposed amended complaint). In order to have a clean version of the

  second amended complaint to work with, the Court ordered plaintiff to file a “new

  version” of the proposed second amended complaint, “omitting the claims excluded by

  this order and not including additional material.” See Docket No. 71 at 18-19. By “not

  including additional material,” the Court communicated to plaintiff that he should not

  view this as an opportunity to include additional allegations against Huss not included

  in the proposed second amended complaint. Plaintiff, however, believed the order to

  be unclear. See Docket No. 121 at 2. Plaintiff interpreted the order to direct him to

  either “remove the materials Huss admitted to in Court” or “omit claim[s] excluded but


                                               6
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 7 of 8




  not the additional materials against Huss.” See id. However, rather than comply with

  the Court’s order or ask for clarification, plaintiff took no action to file a compliant

  second amended complaint.4

          The magistrate judge’s decision to accept Docket No. 53-1, as modified by

  Docket No. 71, as the second amended complaint, is entirely consistent with the

  Court’s order in Docket No. 71 – allowing plaintiff to proceed with the claim in that

  complaint against Huss, but no other. Plaintiff’s objection does not identify how this

  order prejudices him. Plaintiff was twice directed to file a complaint in line with the

  Court’s order. See Docket No. 71 at 18-19; Docket No. 113. He did not do so.

  Magistrate Judge Crews was well within his authority in accepting Docket No. 53-1 as

  the operative complaint in order to move forward with this case.5 Accordingly, the Court

  concludes that the magistrate judge’s order was not clearly erroneous or contrary to

  law, and overrules plaintiff’s objection.

  III.   CONCLUSION

          For the foregoing reasons, it is


          4
           Plaintiff suggests that his delay in filing an amended complaint is solely due to
  what he contends is delay by the magistrate judge in addressing his motion to alter or
  amend Docket No. 71. Docket No. 121 at 7. Plaintiff offers no support for the
  proposition that a motion for reconsideration of a Court’s prior order has the effect of
  staying that order or relieving a party’s obligations to comply with the order until the
  motion is resolved. The only effect of plaintiff’s motion would be that, if the Court
  granted the motion, the claims would be added back to the case.
          5
           To the extent that this objection could be construed as another motion to
  recuse Magistrate Judge Crews, the motion is denied for the reasons discussed earlier
  in this order. See also Kennedy v. Meacham, 540 F.2d 1057, 1060 (10th Cir. 1976)
  (holding that “averments of delays or omissions by the Judge [do not] show grounds for
  him to recuse”).

                                                 7
Case 1:18-cv-00303-PAB-SKC Document 144 Filed 08/10/20 USDC Colorado Page 8 of 8




        ORDERED that plaintiff’s Objection to Magistrate Order Doc. 73 [Docket No. 82]

  is OVERRULED. It is further

        ORDERED that plaintiff’s Motion . . . to Overrule Magistrate Order ECF 118 and

  to Reassign the Case to a Different Magistrate [Docket No. 121], construed as an

  objection, is OVERRULED.



        DATED August 10, 2020.

                                         BY THE COURT:



                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            8
